DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/27/21. Claims 46, 55 and 57 are cancelled. Claims 58-65 are new. Claims 43, 45, 52, 54, 56, 57 and 58-65 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43, 45, 52, 54, 56, 57 and 58-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating respiratory variability from the seismocardiography and kineticardiography signals and calculating one or more scalar parameters.
 	The limitation of calculating respiratory variability from the seismocardiography and kineticardiography signals and calculating one or more scalar parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the at 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites a kineticardiography sensor, a seismocardiography sensor and a processor to perform the calculation. The sensors are generic sensors and are used only for pre-solutional data gathering (i.e. insignificant extra-solution activity). Specifically a kineticardiography sensor is just a ballistocardiogram sensors that also incorporates angular movements and a seismocardiography sensor is just an accelerometer. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the inclusion of insignificant, extra-solution activity in the form of data gathering does not constitute significantly more than the abstract idea itself. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Particularly, Applicant is claiming a computer implemented algorithm of determining the respiratory variability from cardiac force, cardiac kinetic energy and cardiac work. However, the claims and specification only describe the functional result of determining the respiratory variability from cardiac force, cardiac kinetic energy and cardiac work without describing the steps involved in obtaining respiratory variability from a consideration of the claimed parameters. As noted in  § MPEP 2161.01:
 “ original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is how the inventor intended the function to be performed. 
It is unclear where the specification supports determining the respiratory variability from cardiac force, cardiac kinetic energy and cardiac work in terms of the specific steps undertaken to obtain such results. As such, the computer-implemented process claims lacks written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 45, 52, 54, 56, 57 and 58-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 43 and 52, it is unclear how the respiratory variability is calculated from the variability of cardiac force, cardia kinetic energy and cardiac work
Claims 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claims 45, 54, 56, 57 and 58-65 are rejected based on their dependence from rejected base claims

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. The claims recite the abstract idea of calculating parameters, specifically respiratory variability and one or more scalar parameters which under a broadest reasonable interpretation is considered a mental process as one of ordinary skill in the art could reasonable calculate the parameters. The claims do not recite significantly more as the additional components of the kinieticardiography sensor and the seismocardiography sensor are 
generically recited and are pre-solutional to the abstract calculations. Similarly, the processor generically recited and amounts to no more than a general computer component on which the abstract calculation is carried out. Additionally, no practical application is performed with the calculation. The data is not used to affect any therapy or used to control anything or even output from the device.
Additionally, example 4 is different from the instant case in that the multiple elements GPS and server work together to determine position while the current device is just a mental process implemented on a generic processor with sensors to collect pre-solutional data.


Conclusion
Claims 43, 45-52 and 54-57 do not have art applied but are not in condition for allowance due to the currently pending 35 USC §101, 112(a) and 112(b) rejections.
The following is a statement of reasons why the currently pending claims have overcome the prior art of record:  the prior art of Meriheina and Heneghan do not disclose determining the respiratory variability as a variability of cardiac force, cardiac kinetic energy and cardiac work as a function of a respiratory cycle.
Migeotte IDS item 3 discloses a very similar device but does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL A CATINA/Examiner, Art Unit 3791  


/ALLEN PORTER/Primary Examiner, Art Unit 3792